Citation Nr: 1706528	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  13-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an initial compensable rating for hearing loss, right ear.

2. Entitlement to service connection for hearing loss, left ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1972 to May 1980 and October 1980 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New Orleans, Louisiana and St. Paul, Minnesota.  The RO in New Orleans, Louisiana currently has jurisdiction over the Veteran's claims.

In an October 2009 rating decision, the RO denied service connection for bilateral hearing loss and bilateral tinnitus.  In a February 2013 statement of the case, the RO continued denial of service connection for left ear hearing loss.  Thereafter, in a March 2015 rating decision, the RO granted service connection for right ear hearing loss and bilateral tinnitus and the Veteran disagreed with the initial ratings assigned.  

Subsequently, entitlement to an initial compensable evaluation for right ear hearing loss and entitlement to an initial evaluation greater than 10 percent for bilateral tinnitus were denied in a March 2015 statement of the case.  After noting he received the maximum benefit, the Veteran withdrew his claim for initial increase for service connection for bilateral tinnitus.  Therefore, that issue will not be addressed in the present decision.  See 38 U.S.C.A. § 7105(a) (West 2014);           38 C.F.R. § 20.202 (2015); see generally Evans v. Shinseki, 25 Vet. App. 7 (2011). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's May 2015 substantive appeal to the Board, he requested to testify at a Travel Board hearing at a local VA office.  See 38 C.F.R. § 20.700 (2015).  The Veteran was scheduled for a hearing before the undersigned Veterans Law Judge (VLJ) on November 2, 2015, however he did not appear.  Generally, if an appellant fails to appear for a hearing, a motion for a new hearing date following a failure to appear for the scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d) (2015). 

Here, the Veteran submitted a letter dated October 16, 2015 in which he stated that he would be unable to appear for his scheduled hearing due to work obligations and the travel distance.  The Veteran also requested that VA schedule another hearing.  The Board accepts the Veteran's letter as a motion to reschedule and finds that the Veteran has stated good cause for his failure to appear.  

The Board notes that the evidence of record includes a November 2016 letter stating that the Veteran has been placed on the list of persons wanting to appear before the Board for a "Travel Board" hearing.  However, to date, no such hearing has been scheduled.  Accordingly, the claim must be remanded so that the Veteran may be provided with a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request and with the procedures set forth in 38 C.F.R. §§ 20.700 (a), 20.704(a).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


